Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,15-19, and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13’s “D” leaves “n”, “N”, “Y”, “q” and “R5” undefined.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13,16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inazawa 2014/0303296.
Inazawa exemplifies (#C9) a blend of 100 parts polycarbonates (ie applicant’s “A”), 35 parts talc, 10 parts BPADP (ie applicant’s “D”), 0.4 parts PTFE (ie applicant’s “E”) and 0.75 additives.
Normalized to 100 PC + filler + phosphate + PTFE, this becomes:

	68.8% Polycarbonate
	24.1% Talc
	6.9%   Phosphate
	0.3%  PTFE
 	 0.5 parts other

The reference’s BPADP phosphate meets applicant’s “D” with N~1; n=1; R1=R2=R3=R4=phenyl;
The talc (paragraph 222) is HST0.8 from Hayashi is said to have a diameter of 3.5µ. Measured by laser diffraction, its diameter has been reported to be 5µ (see paragraph 50 of JP11199767).
The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.

In regards to applicant’s dependent claims:
The additives include Rikemal SL900 (paragraph 225) which inherently is a mixture of stearates (see paragraph 62 of Tanabe 2010/0029812).
	The composition is injection molded (paragraph 217).


Claims 13,16,19 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soma 2020/0291226.
Soma exemplifies (#47) a blend of 100 parts polycarbonate (ie applicant’s “A”), 35 parts talc D1, 5 parts phosphorous flame retardant B2, 0.2 parts PTFE (ie applicant’s “E”), 16 parts silicone flame retardant, and 0.21 additives. The phosphorous flame retardant B2 is ADEKA’s FP-600 (table 1) which inherently is bisphenol A bis(diphenylphosphate). See paragraph 85 of Chen 2012/0244305.

Normalized to 100 PC + filler + phosphate + PTFE, this becomes:

	71.3% Polycarbonate
	25.0% Talc
	3.6%   Phosphate
	0.3%  PTFE
 	 11.4   silicone
            0.15 parts others

The reference’s BPADP phosphate meets applicant’s “D” with N~1; n=1; R1=R2=R3=R4=phenyl;
The talc D1 (table 1) is said to have a diameter of 4.75µ measured by laser diffraction  (paragraph 139).
The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.

In regards to applicant’s dependent claims:
	The composition is to be molded (paragraph 254).


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Soma 2020/0291226.
Soma applies as explained above. 
The cited example contains more polycarbonate than applicant’s maximum (71.3% vs 65%). However, Soma (abstract) suggests the amount of flame retardants and talc relative to the polycarbonate can vary widely. With respect to the cited example, an increase of talc and/or BPADP by 13.5 parts reduces the 100 parts polycarbonate to 65% of the blend. It would also have been obvious to increase any of the components to any level suggested by Soma.


Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Soma 2020/0291226.
Soma applies as explained above.
The cited example lacks fatty acid ester. However, Soma (paragraph 192,193) suggests such an inclusion.

Claims 13,15-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Soma 2020/0291226 in view of Kochesahani 2018/0037735.
 Soma applies as explained above. The surface area of the talc is not reported.
Kochesahani (paragraph 29) teaches talc having a surface area of 4-12m2/g is favorable for polycarbonate compositions.
	It would have been obvious to ensure the talc of the primary reference has surface area of 4-12m2/g.


Claims 13,16,19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP07228764.
The reference exemplifies (#5) a blend of 94.7 parts polycarbonate (ie applicant’s “A”), 5 parts triphenylphosphate (ie applicant’s “D”), 0.3 parts PTFE (ie applicant’s “E”), 40 parts talc and 15 parts impact modifier.
Normalized to 100 PC + filler + phosphate + PTFE, this becomes:

	67.6% Polycarbonate
	28.6% Talc
	3.6% Phosphate
	0.2%  PTFE
 	 10.7 parts impact modifier

The reference’s phosphate meets applicant’s “D” with N=0; n=1; R1=R2=R3=R4=phenyl;
The talc is Nippon Talc’s “P-3” (paragraph 16). Inherently, talc P-3 has an average particle size of 5µ and a BET surface area of 8m2/g (see the Nippon Talc product brochure).

In regards to applicant’s dependent claims:
	The composition is useful as electric appliances (paragraph 18).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over JP07228764.
JP07228764 applies as explained above. 
The cited example contains slightly more polycarbonate than applicant’s maximum (67.6 vs 65%).
However, the reference (eg claim 1) permits less polycarbonate. It would have been obvious to slightly lessen the amount of polycarbonate in accordance with the reference’s general teachings. 


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP07228764 in view of Chen 2018/0066133.
JP07228764 apply as explained above. 
JP07228764 (paragraph 13) suggests the inclusion of mold release agents, but doesn’t specifically name any species thereof.
Chen (paragraph 57; table 5) suggests pentaerythritol tetrastearate as a mold release agent for talc filled polycarbonate compositions.
It would have been obvious to select PETS as JP07228764’s mold release agent.

Claims 13,15,16,19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP11199767.
	The reference exemplifies (#10) a blend of 63.7 parts polycarbonate (ie applicant’s “A”), 7 parts antistatic agent, 4 parts triphenylphosphate (ie applicant’s “D”), 20 parts talc D1, 5 parts Metablen S2001 and 0.3 parts PTFE (ie applicant’s “E”). The talc D1 is HST-0.8 with an average particle size of 5µ by the laser diffraction method (paragraph 50).
	Normalized to 100 PC + filler + phosphate + PTFE, this becomes:

	72.4% Polycarbonate
	22.7% Talc
	4.5% Phosphate
	0.3%  PTFE
 	 13.6  parts other

The reference’s phosphate meets applicant’s “D” with N=0; n=1; R1=R2=R3=R4=phenyl;
	The amount of polycarbonate in the cited example is marginally higher than applicant’s maximum (72.4% vs 71.5%). However, the reference (abstract) suggests the amount of polycarbonate can vary. It would have been obvious to slightly lessen the amount of polycarbonate in accordance with the reference’s general teachings. 
	The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.

	In regards to applicant’s dependent claims:
	The composition is useful as electric appliances (paragraph 55).


Claims 13,15,16,19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP11199767 in view of Kochesahani 2018/0037735.
JP11199767 applies as explained above. The surface area of the talc is not reported.
Kochesahani (paragraph 29) teaches talc having a surface area of 4-12m2/g is favorable for polycarbonate compositions.
	It would have been obvious to ensure the talc of the primary reference has a surface area of 4-12m2/g.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP11199767 in view of Chen 2018/0066133.
JP11199767 applies as explained above. 
JP11199767 (paragraph 45) suggests the inclusion of mold release agents, but doesn’t specifically name any species thereof.
Chen (paragraph 57; table 5) suggests pentaerythritol tetrastearate as a mold release agent for talc filled polycarbonate compositions.
It would have been obvious to select PETS as JP11199767’s mold release agent.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP11199767 in view of Chen 2018/0066133 in further view of Kochesahani 2018/0037735.
JP11199767 and Chen apply as explained above. JP11199767 does not report the surface area of the talc.
Kochesahani (paragraph 29) teaches talc having a surface area of 4-12m2/g is favorable for polycarbonate compositions.
	It would have been obvious to ensure the talc of the primary reference has a surface area of 4-12m2/g.


Claims 13,15-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017110045.
	The reference exemplifies (#7) a blend of 100 parts polycarbonate (ie applicant’s “A”), 35.1 parts talc, 2.8 parts parts BPADP (ie applicant’s “D”), 0.6 parts PTFE (ie applicant’s “E”). and 2.1 parts additives.
	Normalized to 100 PC + filler + phosphate + PTFE, this becomes:

	72.2% Polycarbonate
	25.3% Talc
	2.0% Phosphate
	0.4%  PTFE
 	 1.4  parts other

The reference’s BPADP phosphate meets applicant’s “D” with N~1; n=1; R1=R2=R3=R4=phenyl;
The talc (paragraph 105) is HST0.8 from Hayashi. Measured by laser diffraction, its diameter has been reported to be 5µ (see paragraph 50 of JP11199767).
The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.
	The amount of polycarbonate in the cited example is marginally higher than applicant’s maximum (72.2% vs 71.5%) and the amount of phosphate is slightly lower (2.0% vs 2.5%). However, the reference (abstract) suggests the amount of phosphorous flame retardant and talc relative to the polycarbonate can vary widely. With respect to the cited example, an increase of any of the component(s) by 1.5 parts reduces the 100 parts polycarbonate to 71.4% of the blend. It would also have been obvious to slightly increase the amount of phosphate flame retardant in the cited example to improve flame resistance.

	In regards to applicant’s dependent claims:
	An increase of any of the component(s) by 15.3 parts reduces the 100 parts polycarbonate to 65% of the blend.
	Fatty acid esters may be included (paragraph 84-86).
	The composition is useful as electronics housings (paragraph 99,100).


Claims 13,15-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017110045 in view of Kochesahani 2018/0037735.
 JP2017110045 applies as explained above. The surface area of the talc is not reported.
Kochesahani (paragraph 29) teaches talc having a surface area of 4-12m2/g is favorable for polycarbonate compositions.
	It would have been obvious to ensure the talc of the primary reference has surface area of 4-12m2/g.

Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. 
Applicant argues that JP07228764 contains too much “B” – acrylonitrile/styrene copolymer and its phosphate does not conform to applicant’s formula (I).
This is not convincing. The S-2001 graft of the reference is not applicant’s “B”. The graft is styrene + acrylonitrile upon silicone/acrylic rubber. Applicant considers these grafts to be different from “B” (see pages 14,15 of spec). Secondly, whatever fraction of the graft might be considered “SAN” is significantly less than the total graft.
It is not clear how the triphenylphosphate of JP07228764 fails to meet formula (I).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/2/22